Title: To Thomas Jefferson from Anonymous, 13 January 1807
From: Anonymous
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. Jany 13—1806 i.e. 1807
                            
                        
                        Beleiving you to be a friend of improvement—I should be much pleasd to know from you your opinion whether
                            vessells particularly small ones, constructed in such a manner as to sail from fifteen to twenty miles an hour and perhaps
                            more; and which it would be at most impossible to upset would be an improvement And if so, whether could obtain any
                            advantage thereby—Although vessels are made use of in some parts of the world something Similar to my plan and are Known
                            to sail near 20 miles an hour owing to local circumstances they would not answer in any other Seas. The following extract
                            from a respectable work lately published gives me great confidence in my plan—
                        “These vessels which are the only ones that for ages past have been and by these people are so extraordinary
                            an invention that it would do honour to the most ingenious nation; it received its name from the swiftness with which it
                            sails it being able to run with a brisk wind near 20 miles An hour, and the Spaniards say much more.”—and in another place
                            “Thus managed they will bear the greatest sea and when An English pennace with two sails makes five miles An hour, then
                            will run ten or twelve—
                        My idea is that very fast sailing would be a considerable advantage in pilot boats and in small armed
                            vessels—
                        An answer would be considered as highly flattering by your most obet. humble Servant
                        
                            H. S. I.
                        
                    